PER CURIAM.
The appeal in this case is dismissed on the motion of the appellee upon the authority of City of Lincoln v. Sun Vapor Street Light Co., 8 C. C. A. 253, 254, 59 Fed. 756, 758, Oswego Township v. Travelers’ Ins. Co., 17 C. C. A. 77, 70 Fed. 225, Sovereign Camp of Woodmen of the World v. Jackson, 38 C. C. A. 208, 97 Fed. 382, and Western Assurance Co. v. Polk, 44 C. C. A. 104, 104 Fed. 649, for the failure of the appellant to comply with rules 11 and 24 of this court (90 Fed. cxlvi, clxiv, 31 C. C. A. cxlvi, clxiv), which relate to the assignment of errors and the briefs required.
The motion of the appellant to amend its brief is denied.